Case 2:18-cv-06091-GW-SK Document 25-4 Filed 12/13/18 Page 1 of 3 Page ID #:247



                                         P
                                         ​ retty In Plastic Inc.
                                    NON-DISCLOSURE AGREEMENT
                                      Pretty In Plastic to Vendor


 Disclosing Party:
 Pretty in Plastic, Inc.
 6818 Vineland Ave
 Los Angeles, CA
 91605
 323.306.3085

 Recipient:
 Vendor:




 DESCRIPTION OF SUBJECT MATTER: Any Confidential or proprietary information of the Disclosing Party
 or its clients including but not limited to technical and financial information, proprietary data, know-how,
 designs, specifications, drawings, applications, manufacturing materials and methods regarding the
 Disclosing Party’s or its clients’ plans, programs, processes, products, costs, equipment, operations, clients
 or customers.

 PURPOSE OF DISCLOSURE: To allow the Recipient to receive the Subject Matter from the Disclosing
 Party in order for the Recipient to assess the possible level of future associations with the Disclosing Party.

         The Disclosing Party has or will permit the Recipient access to certain information which is
 considered to be confidential. Including and not limited to access to production area. Any information in the
 production area disclosed to Recipient by Disclosing Party is considered proprietary. This includes any
 processes and client information. Any client information is to remain confidential by the Recipient and may
 not be used or disclosed to any third parties.

         NOW THEREFORE this Agreement witnessed that, in consideration of the disclosure of the
 Confidential Information (as hereinafter defined) to the Recipient and the promises hereinafter contained, the
 Recipient agrees as follows:

 1.           ​The term “Confidential Information” means any information disclosed by or on behalf of the
 Disclosing Party to the Recipient at any time before or after the execution of this Agreement relating to the
 Subject Matter described above, including, without limiting the generality of the foregoing, any drawings,
 notes, data, reports, photographs, audio and/or video equipment, models, samples and the like and any
 copies or reproductions thereof.

 2.         ​Confidentiality.​ The Recipient shall (a) use the same means it uses to protect its own Confidential
 Information, but in any event not less than reasonable means, to prevent the disclosure and protect the
 confidentiality of information, whether oral or written, communicated to it by the Disclosing Party in
 connection with the Subject Matter (the “Confidential Information”), and (b) use the Disclosing Party’s
 Confidential Information only in connection with the Subject Matter. The Recipient shall advise its




                                                                                                           Exhibit B
                                                                                                            Page 17
Case 2:18-cv-06091-GW-SK Document 25-4 Filed 12/13/18 Page 2 of 3 Page ID #:248



 employees and agents whose duties justify the need to know such Confidential Information. The Recipient
 shall not make or issue, or cause to be made or issued, any announcement or statement regarding activities
 under this Agreement for dissemination to the general public or any third party without prior written consent
 of the Disclosing Party.

 3.            ​Exclusions.​ Confidential Information shall not include information which (a) was or becomes
 generally available to the public other than as a result of disclosure by the Recipient to the public or any third
 party in violation of this Agreement, (b) becomes available to the Recipient from a source other than the
 Disclosing Party, provided that the Recipient party has no reason to believe that such source is itself bound
 by confidentiality or nondisclosure agreement with the Disclosing Party or otherwise prohibited from
 disclosing such Confidential Information by a legal, contractual or fiduciary obligation, (c) was rightfully in the
 Recipient’s possession prior to receipt from the Disclosing Party, (d) is independently developed by the
 Recipient without the use of the Disclosing Party’s Confidential Information, or (e) is required to be disclosed
 by a governmental agency or law, so long as the Recipient provides the Disclosing Party with written notice
 of the required disclosure promptly upon receipt of notice of the required disclosure.

 4.          ​Return to Confidential Information​. The Recipient shall, at the request of the Disclosing Party,
 return all copies of the Disclosing Party’s Confidential Information, including all documents and other
 materials containing, relating or based upon any Confidential Information or certify in writing that all copies
 thereof have been destroyed.

 5.          ​Third Party Information​. The Disclosing Party’s Confidential Information may include information
 which belongs to a third party that is assisting the Disclosing Party with or is involved in the Subject Matter.
 In such event, such third party shall be a third party beneficiary of this Agreement. Except as provided in the
 preceding sentence, this Agreement does not confer any rights or remedies upon any person or entity not a
 party to this Agreement. The Recipient agrees not to disclose any proprietary, confidential, secret or private
 information of any third party which it is under a duty not to disclose without the prior written consent of such
 third person and the Disclosing Party.

 6.           ​Remedies.​ Upon any actual or threatened violation of this Agreement by the Recipient, the
 Disclosing Party shall be entitled to preliminary and other injunctive relief against such violation, in addition
 to any other rights or remedies which it may have at law or in equity.

 7.        ​No Warranties or Further Rights.​ The Disclosing Party makes no representations or warranties,
 express or implied, with respect to any of its Confidential Information. Nothing contained in this Agreement
 shall be construed as granting or conferring any rights by license or otherwise in the Disclosing Party’s
 Confidential Information, except for the use of such Confidential Information as expressly provided in this
 Agreement.

 8.         ​Miscellaneous.​ The Recipient shall not act or have authority to act as an agent of the Disclosing
 Party for any purpose whatsoever. This Agreement shall be binding on Recipient and their successors and
 assigns. The Recipient may not assign its rights or obligations under this Agreement without the prior
 written consent of the Disclosing Party. This Agreement sets forth the entire understanding of the parties
 with respect to the Subject Matter of this Agreement.

 9.        ​The invalidity or unenforceability of any provision of this Agreement shall not affect the validity or
 enforceability of any other provisions of this Agreement.




                                                                                                              Exhibit B
                                                                                                               Page 18
Case 2:18-cv-06091-GW-SK Document 25-4 Filed 12/13/18 Page 3 of 3 Page ID #:249



 10.        ​This Agreement shall remain in effect until the Recipient is expressly released therefrom in writing
 by the Disclosing Party.

 11.           ​The property and all rights belong to the Disclosing Party now, and for an unlimited time in the
 future.

 IN WITNESS WHEREOF the Recipient has caused this Agreement to be executed by its duly authorized
                ​ ay of​
 officer this ​ d        ​ 2016.



 RECIPIENT:

            _________________________________________
 sign

            _________________________________________
            Maryellis Bunn
 print



 DISCLOSING PARTY:

 Pretty in Plastic, Inc.




 Julie B.     _________________________________________
 print




                                                                                                            Exhibit B
                                                                                                             Page 19
